Case 19-12916-amc      Doc 31    Filed 09/06/19 Entered 09/06/19 11:39:47            Desc Main
                                 Document     Page 1 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    In Re:                                   : Bankruptcy No. 19-12916-AMC
    Shelley Dixon                            : Chapter 13
                          Debtor             :
                                             :
    MTGLQ Investors, LP c/o Rushmore Loan :
    Management Services                      :
                          Movant             :
                  vs.                        :
    Shelley Dixon                            :
                          Debtor/Respondent  :
                  and                        :
    William C. Miller, Esquire               :
                          Trustee/Respondent :

                    OBJECTION TO CONFIRMATION OF THE PLAN

            MTGLQ Investors, LP c/o Rushmore Loan Management Services (“Movant”), by
   its attorneys, Hladik, Onorato & Federman, LLP, objects to confirmation of the Chapter 13
   Plan of Debtor, Shelley Dixon (“Debtor”), as follows:

          1.      As of the bankruptcy filing date of May 6, 2019, Movant holds a secured
   Claim against the Debtor’s property located at 1943 Plymouth Street, Philadelphia, PA
   19138.

          2.      On September 6, 2019 Movant filed a Proof of Claim citing a secured
   claim in the amount of $81,822.96, with pre-petition arrears in the amount of $28,557.55.

         3.      The Plan currently proposes payment to Movant in the amount of
   $23,000.00 for pre-petition arrears.

          4.     The Plan fails to cure the delinquency pursuant to 11 U.S.C. § 1322(b)(5).

         5.      The Plan violates of 11 USC § 1325(a)(5)(B)(ii) by not providing for
   Movant to receive the full value of its claim.
Case 19-12916-amc       Doc 31    Filed 09/06/19 Entered 09/06/19 11:39:47            Desc Main
                                  Document     Page 2 of 3



           6.     Movant objects to the feasibility of the Plan under 11 U.S.C. § 1325(a)(6).
   The Plan proposed by Debtor is not feasible. Movant requests that the bankruptcy case
   either be converted to a Chapter 7 or be dismissed pursuant to 11 U.S.C. § 1307.

          WHEREFORE, Movant respectfully requests that this Honorable Court deny
   confirmation of the Debtor’s Chaper 13 Plan.

                                                    Respectfully submitted,
   Dated: 09/06/2019
                                                    /s/Danielle Boyle-Ebersole, Esquire
                                                    Danielle Boyle-Ebersole, Esquire
                                                    Hladik, Onorato & Federman, LLP
                                                    298 Wissahickon Avenue
                                                    North Wales, PA 19454
                                                    Phone 215-855-9521/Fax 215-855-9121
                                                    debersole@hoflawgroup.com
Case 19-12916-amc      Doc 31    Filed 09/06/19 Entered 09/06/19 11:39:47    Desc Main
                                 Document     Page 3 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    In Re:                                   : Bankruptcy No. 19-12916-AMC
    Shelley Dixon                            : Chapter 13
                          Debtor             :
                                             :
    MTGLQ Investors, LP c/o Rushmore Loan :
    Management Services                      :
                          Movant             :
                  vs.                        :
    Shelley Dixon                            :
                          Debtor/Respondent  :
                  and                        :
    William C. Miller, Esquire               :
                          Trustee/Respondent :

         CERTIFICATE OF MAILING OF OBJECTION TO THE PROPOSED
                      PLAN TO PARTIES IN INTEREST

          I, Danielle Boyle-Ebersole, Esquire, attorney for MTGLQ Investors, LP c/o
   Rushmore Loan Management Services (“Movant”), certify that I served a copy of the
   attached Objection to the Plan to the parties below on 09/06/2019:

    Georgette Miller, Esquire               Shelley Dixon
    Via Electronic Filing                   1943 Plymouth Street
    Attorney for Debtor                     Philadelphia, PA 19138
                                            Via First Class Mail
    William C. Miller, Esquire              Debtor
    Via Electronic Filing
    Trustee

                                                Respectfully Submitted,
   Date: 09/06/2019                            /s/Danielle Boyle-Ebersole, Esquire
                                               Danielle Boyle-Ebersole, Esquire
                                               Hladik, Onorato & Federman, LLP
                                               298 Wissahickon Avenue
                                               North Wales, PA 19454
                                               Phone 215-855-9521/Fax 215-855-9121
                                               debersole@hoflawgroup.com
